Dismissed and Memorandum Opinion filed October 23, 2003








Dismissed and Memorandum Opinion filed October 23,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00931-CV
____________
 
GOLD LEAF HOMES, INC.,
Appellant
 
V.
 
CUT >N= SHOOT, INC., Appellee
 

 
On Appeal from the County Civil
Court at Law
No. 2
Harris County, Texas
Trial Court Cause No. 781,019
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed May 13, 2003.  On October 15, 2003, appellant filed an
unopposed motion to dismiss the appeal.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed October 23, 2003.
Panel consists of Chief Justice Brister and Justices Anderson and Seymore.